         Case 21-31784 Document 188 Filed in TXSB on 08/05/21 Page 1 of 5




                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                     §
In re:                                               § Chapter 11
                                                     §
OFS INTERNATIONAL, LLC, et al.                       § Case No. 21-31784 (DRJ)
                                                     §
                Debtors.1                            § (Jointly Administered)
                                                     §

             FERMATA TECHNOLOGIES LLC’S MOTION TO QUASH
    ULTRA PREMIUM SERVICES, L.L.C. AND IPSCO TUBULARS, INC’S NOTICE OF
        EXAMINATION UNDER RULE 2004 AND SUBPOENA DUCES TECUM

    THIS MOTION SEEKS ENTRY OF AN ORDER THAT MAY ADVERSELY AFFECT
    YOU. IF YOU OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT
    THE MOVING PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING
    PARTY CANNOT AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY
    TO THE MOVING PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE
    WITHIN 21 DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR
    RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED. IF
    YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
    WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND
    HAVE NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING.
    UNLESS THE PARTIES AGREE OTHERWISE, THE COURT MAY CONSIDER
    EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION AT THE
    HEARING.

    REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

         Fermata Technologies, LLC (“Fermata”) files this Motion to Quash Ultra Premium

Services, L.L.C. and IPSCO Tubulars, Inc.’s Notice of Examination under Rule 2004 and

Subpoena Duces Tecem (the “Motion”) under 11 U.S.C. § 105 (the “Bankruptcy Code”) and Rules

2004 and 7026 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule




1
  The Debtors in these chapter 11 cases and the last four digits of their federal tax identification numbers
are as follows: OFS International, LLC (3527); Threading and Precision Manufacturing, LLC (8899); and
OFSI Holding, LLC (3419).


                                                     1
       Case 21-31784 Document 188 Filed in TXSB on 08/05/21 Page 2 of 5




2004-1 of the Bankruptcy Local Rules for the Southern District of Texas (the “Bankruptcy Local

Rules”).

                               JURISDICTION AND VENUE

       1.     This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334. This is a

core proceeding under 28 U.S.C. § 157(b)(2)(N). Venue is proper before this Court pursuant to

28 U.S.C. §§ 1408 and 1409.

       2.     The statutory bases for relief are section 105 of the Bankruptcy Code, Bankruptcy

Rules 2004 and 7026, and Bankruptcy Local Rule 2004-1(d).

                                      INTRODUCTION

       3.     IPSCO’s Rule 2004 Notice to Fermata confirms the suspicions raised by Debtors

in their Motion to Quash IPSCO’s other Rule 2004 notice—IPSCO is simply trying to disrupt the

Debtors’ reorganization and the business of Debtors’ affiliates. See In re Cambridge Analytica

LLC, 600 B.R. 750, 752 (Bankr. S.D.N.Y. 2019) (“Courts have imposed limits on the use of Rule

2004 examinations where the purpose of the examination is to abuse or harass.”). IPSCO’s sole

purpose for these proposed Rule 2004 examinations is to interfere with the bankruptcy process.

       4.     IPSCO has no good faith basis for a claim against Debtors or Fermata. Like

Debtors, Fermata bought its peace with IPSCO in August 2020, agreeing to a permanent injunction

and securing a full release. Nonetheless, despite having zero evidence of any wrongdoing, zero

evidence of any products being sold in violation of the permanent injunction, and zero evidence

of any misappropriation, IPSCO has served sweeping discovery into Debtors’ and Fermata’s

businesses. The Court should not allow IPSCO to conduct this groundless discovery.

                       DEBTORS’ MOTION TO QUASH (DKT. 167)

       5.     Debtors’ Motion to Quash (Dkt. 167) lays out the following reasons to quash

IPSCO’s Rule 2004 Notice: 1) there is zero risk of ongoing misappropriation; 2) IPSCO’s claims


                                               2
        Case 21-31784 Document 188 Filed in TXSB on 08/05/21 Page 3 of 5




(if they had any) have already been released; 3) IPSCO has already passed on the opportunity to

bring claims against Anaconda SP; 4) IPSCO has agreed to stay discovery in a pending state court

lawsuit; 5) IPSCO’s Rule 2004 Notice is not reasonably necessary for the protection of IPSCO’s

legitimate interests; and 6) IPSCO’s Rule 2004 Notice is overbroad.

        6.      IPSCO’s Rule 2004 Notice to Fermata is largely identical and, accordingly,

Fermata incorporates Debtors’ Motion to Quash as if fully set forth herein. See Dkt. 167

                                            ARGUMENT

        7.      IPSCO must have a good faith basis for seeking Rule 2004 discovery from Fermata;

IPSCO has no right to blindly seek discovery without at least some basis to believe a potential

claim may exist. Fed. R. Bankr. P. 9011(b)(1).

        8.      When pressed, however, during the meet and confer process, IPSCO’s counsel

provided only a single basis for its discovery demands, both to Debtors and Fermata: “we don’t

trust you.” Not that IPSCO had performed some investigation and identified certain similarities;

not that IPSCO had evaluated some public data that caused it concern; not that IPSCO had some

information suggesting copying had taken place—only, “we don’t trust you.”2

        9.      We don’t trust you, though, is not a valid basis for pursuing any discovery, let alone

the sweeping discovery IPSCO seeks. The requests served by IPSCO would be objectionable even

if IPSCO did have any evidence of wrongdoing and even if the requests were served during an

actual lawsuit. Here, where there is no lawsuit and there is no evidence, the requests are flat out



2
  Effectively conceding the overbreadth of its requests, IPSCO also offered to drop many of its baseless
requests. Although Fermata and Debtors have been and will continue to work with IPSCO in an effort to
resolve these requests by agreement, even IPSCO’s narrowed requests are overly broad and improper. For
example, IPSCO still insists on a comprehensive search for terms like “Ultra,” which is simply the company
name of a competitor. There is no basis for IPSCO to insist Debtors or Fermata incur the costs of these
expansive searches when IPSCO knows the information was deleted two years ago, at IPSCO’s request,
and again last year as a condition of the settlement agreement with IPSCO.


                                                    3
       Case 21-31784 Document 188 Filed in TXSB on 08/05/21 Page 4 of 5




abusive. IPSCO’s inability to justify its requests with any kind of specificity only confirms the

improper nature of its Rule 2004 notices. In re Cambridge Analytica, 600 B.R. at 752.

                                        CONCLUSION

       10.    For the reasons set forth above, and all of the reasons set forth in Debtors’ Motion

to Quash (Dkt. 167) the Court should quash IPSCO’s Rule 2004 Notice to Fermata.


Dated: August 5, 2021                               Respectfully submitted,

                                            AHMAD, ZAVITSANOS, ANAIPAKOS,
                                            ALAVI & MENSING, P.C.

                                                /s/ Timothy C. Shelby
                                                Timothy C. Shelby
                                                Texas Bar No. 24037482
                                                Southern District of Texas No. 39044
                                                Sammy Ford IV
                                                Texas Bar No. 24092531
                                                Southern District of Texas No. 950682
                                                Jason S. McManis
                                                Texas Bar No. 24088032
                                                Southern District of Texas No. 3138185
                                                Jordan Warshauer
                                                Texas Bar No. 24086613
                                                Southern District of Texas No. 2994699
                                                1221 McKinney Street, Suite 2500
                                                Houston, Texas 77010
                                                Tel: (713) 655-1101
                                                Fax: (713) 655-0062
                                                tshelby@azalaw.com
                                                sford@azalaw.com
                                                jmcmanis@azalaw.com
                                                jwarshauer@azalaw.com

                                                COUNSEL FOR FERMATA
                                                TECHNOLOGIES, LLC




                                               4
       Case 21-31784 Document 188 Filed in TXSB on 08/05/21 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing instrument was served on August 5,
2021, by ECF on all counsel of record.


                                                /s/ Jason S. McManis
                                                Jason S. McManis




                                               5
